DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections 103
	Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. The applicant appears to argue that the base is rigidly fixed to the torso supporting section. This is not persuasive because such a feature is disclosed in Rubio (see rejection for claims 1, 12, and 15 below). Applicant additionally argues that Blanchard does not disclose foam side rails. This is only half true, Blanchard has two types of side rails, a metal and a foam one. The claim in question is a comprising claim which does not exclude the use of a metal side rail in a reference.

	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-9, 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 12, and 15 recites the limitation "the side wall". There is insufficient antecedent basis for this limitation in the claim. The examiner will interpret “the side wall” as being “the side rail”. 
	Claims 2-9, 13-14, 16-22 are rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 2, 6, 9, 12, 14-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20060070185 issued to Rubio in view of U.S. Patent No. 5035014 issued to Blanchard.

Regarding claim 1,
	Rubio discloses a bed (Rubio: FIG. 1 (10)) comprising a wedge shaped torso supporting section; (Rubio: FIG. 1 (18)) a wedge shaped leg supporting section; (Rubio: FIG. 1 (40, 42, 44)) and a side rail on a first side of the torso supporting section and including a base rigidly fixed to the torso supporting section; and an upper end configured to prevent a patient from climbing out of the bed; (Rubio: FIG. 1 shows two pairs of two side rails refer to annotated figure below see also [0023] “The uppermost of the members 18 provides a pair of mirror image side rails 26, affixed to the member 18, including a vertical outer wall 28 aligned with outer edge of the member 18 and an inclined inner wall 30 facing a centerline 32 of the bed 10. The upper member 12 and its side rails 26 accordingly provide a sleeping surface which is upwardly concave as viewed in FIG. 4. This prevents a child from rolling off the bed 10 and/or constrains movement of the child during sleep.” Wherein (18) may be interpreted as a torso supporting section. ) … the side rail being a sole and only upright barrier on the first side of the torso supporting section,  (Rubio: FIG. 1 shows side rails  (26) being the sole and only upright barrier on the first side of the torso section.) the collapsible side wall being configured to prevent a patient from climbing out of the bed on the first side of the torso supporting section in an uncollapsed condition of the side rail.  (The examiner notes based on the figure below that the side rail of Rubio, in a uncollapsed position will not allow an infant to climb out due to its shape and structure.)
    PNG
    media_image1.png
    386
    596
    media_image1.png
    Greyscale

	Rubio does not appear to disclose the side rail being configured to be selectively structurally collapsible to lower the upper end relative to the fixed base; the side rail being of open foam material and including a passage extending into the open foam material, an insert in the passage providing structural support to the open foam material, the passage and insert being configured to vertically collapse the side rail upon removal of the insert and thereby lower at least a portion of the upper end of the side rail.
	Blanchard discloses the side rail being configured to be selectively structurally collapsible to lower the upper end relative to the fixed base; at least one of the side rails being of open foam material and including a passage extending into the open foam material, (Blanchard: FIG. 5 (42) see also col. 6 lines 63-68 and col. 7 lines 1-2 the side rail may be selectively structurally collapsible by leaving the cavity empty.) an insert in the passage providing structural support to the open foam material, the passage and insert being configured to vertically collapse the side rail upon removal of the insert and thereby lower at least a portion of the upper end of the side rail. (Blanchard: col. 4 lines 4-26 talk about an insert being used to fill a cavity with the insert having a different characteristic of the foam in order to change the deformity of the side rail. It further goes on to say that if you left the cavity empty the side rail would be prone to deformity or otherwise collapsing as required by the claim when the insert is otherwise removed. The examiner also notes that the side rail will be vertically collapsible if the cavity is not filled.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to bodily incorporate the side rails of Rubio with a cylindrical passageway and an insert as taught by Blanchard in order to vary the deformity characteristic of the side rail according to a user’s preference and to provide structural support for the foam side rail in which one of ordinary skill in the art would have recognized as a predictable result.
	Additionally, it would have been obvious for one having ordinary skill in the art to modify the side rails of Rubio to be made of foam as taught by Blanchard in order to prevent injury to a person sleeping between the two side rails in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	Rubio, as modified by Blanchard, discloses the bed of claim 1. wherein the leg supporting section includes a second side parallel and coaxial to the first side of the torso supporting section and (Rubio: FIG. 1 shows (50) parallel and coaxial to (18))
	Rubio does not appear to disclose further comprising a second side rail on the second side of the leg supporting section, the second side rail having a base rigidly fixed to the leg supporting section and an upper end configured to prevent a patient from climbing out of the bed; the second side rail being configured to be selectively structurally collapsible to lower the upper end thereof relative to the fixed base and facilitate moving the patient out of the bed, the second side rail being of open foam material and including a second passage extending into the second side rail an insert in the second passage providing structural support to the one foam material of the leg supporting section, the second passage and insert being configured to vertically collapse the open foam material of the second side rail and thereby lower at least a portion of the upper end of the side rail on the leg supporting section, the second side rail being a sole and only upright barrier on the second side of the leg supporting section, the collapsible side wall being configured to prevent a patient from climbing off the bed on the second side of the leg supporting section in an uncollapsed condition of the second side rail. (The examiner notes that the combination of both references read on the prior art above since Blanchard discloses side rails that extend from a head end to a foot end of the bed, and Rubio discloses the specific structure of the side rail that prevents an infant from climbing outside the bed. The examiner further notes that the structure of this additional side rail would otherwise be the same as Rubio’s side rail (26) located on the torso section (18). Blanchard is used to teach the second side rail, as well as the second passage, the foam, and how the side rail would otherwise collapse if the insert is removed.)
	Thus, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the side rails for the head portion of the support of Rubio in view of Blanchard for the leg support in Rubio for the purpose of improving the device in order to effectively constrain a child or adolescent to a bed in a fixed position in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 6, 
	Rubio, as modified by Blanchard, discloses the bed of claim 1 wherein the passage is generally cylindrical and the insert comprises a cylinder. (Blanchard: FIG. 5 (42) the passage is cylindrical in nature.)

Regarding claim 9,
	 Rubio, as modified by Blanchard, discloses the bed of claim 1.
	Rubio does not appear to disclose wherein the side rail includes a pocket and further comprising a member configured to increase the cross-sectional size of the side rail includes a wedge inserted into the pocket. 
	However, Blanchard discloses a cover (FIG. 4 (50) which has a pocket where the side rails go in.  The examiner has interpreted the cover to be a part of the side rail and notes that the combination of Blanchard and Rubio read on this limitation since Rubio discloses a wedge shape member and Blanchard discloses a cover with a pocket designed to cover the side rail)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubio by providing a cover from Blanchard that would create a pocket for the member to go into in order to provide extra protection to the side rail should a child vomit or spill something on the supporting structure in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 12,
	Rubio discloses a bed (Rubio: FIG. 1 (10)) comprising a torso supporting section; (Rubio: FIG. 1 (18)) a leg supporting section; (Rubio: FIG. 1 (40, 42, 44)) and a … side rail on a first side of the bed, the side rail having a base rigidly fixed to the  torso supporting section; and an upper end configured to prevent a patient from climbing over the side rail and out of the bed on the first side, (Rubio: FIG. 1 shows two pairs of two side rails refer to annotated figure below see also [0023] “The uppermost of the members 18 provides a pair of mirror image side rails 26, affixed to the member 18, including a vertical outer wall 28 aligned with outer edge of the member 18 and an inclined inner wall 30 facing a centerline 32 of the bed 10. The upper member 12 and its side rails 26 accordingly provide a sleeping surface which is upwardly concave as viewed in FIG. 4. This prevents a child from rolling off the bed 10 and/or constrains movement of the child during sleep.” Wherein (18) may be interpreted as a torso supporting section. ) … the collapsible side rail being a sole and only upright barrier on the first side of the bed  (Rubio: FIG. 1 shows side rails  (26) being the sole and only upright barrier on the first side of the torso section.) the collapsible side wall being configured to prevent a patient from climbing out of the bed on the first side of the torso supporting section in an uncollapsed condition of the side rail.  (The examiner notes based on the figure below that the side rail of Rubio, in a uncollapsed position will not allow an infant to climb out due to its shape and structure.)
    PNG
    media_image1.png
    386
    596
    media_image1.png
    Greyscale

	Rubio does not appear to disclose a foam side rail, the side rail being configured to be selectively structurally collapsible to lower the upper end relative to the fixed base and facilitate lifting a patient off the torso supporting section; 
	Blanchard discloses a foam side rail, the side rail being configured to be selectively structurally collapsible to lower the upper end relative to the fixed base; (Blanchard: FIG. 5 (42) see also col. 6 lines 63-68 and col. 7 lines 1-2 the side rail may be selectively structurally collapsible by leaving the cavity empty. The side rail is also made out of foam.) 
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to bodily incorporate the side rails of Rubio with a cylindrical passageway and an insert as taught by Blanchard in order to vary the deformity characteristic of the side rail according to a user’s preference and to provide structural support for the foam side rail in which one of ordinary skill in the art would have recognized as a predictable result.
	Additionally, it would have been obvious for one having ordinary skill in the art to modify the side rails of Rubio to be made of foam as taught by Blanchard in order to prevent injury to a person sleeping between the two side rails in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 14,
Rubio discloses the bed of claim 12.
	Rubio does not appear to disclose wherein the side rail includes a member configured to increase the cross-sectional size of the side rail and wherein the member includes a pocket and a wedge inserted into the pocket.
	Blanchard discloses wherein the side rail includes a member configured to increase the cross-sectional size of the side rail and wherein the member includes a pocket and (FIG. 4 (50) which has a pocket where the side rails go in.  The examiner has interpreted the cover to be a member  and the wedge-shaped side rail is inserted into the pocket.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side rail of Rubio to bodily incorporate a member which has a pocket in which the wedge shaped side rail is inserted to as taught by Blanchard in order to prevent spills, vomit, and other bacteria from contaminating the foam side rails in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 15,
	Rubio discloses a bed (Rubio: FIG. 1 (10)) comprising a wedge shaped torso supporting section; (Rubio: FIG. 1 (18)) a wedge shaped leg supporting section; (Rubio: FIG. 1 (40, 42, 44)) and a … side rail on a first side of the torso supporting section, the side rail being configured to facilitate lifting a patient off the torso supporting section by selectively structurally vertically collapsing at least a portion of the side rail (Rubio: FIG. 1 shows two pairs of two side rails refer to annotated figure below see also [0023] “The uppermost of the members 18 provides a pair of mirror image side rails 26, affixed to the member 18, including a vertical outer wall 28 aligned with outer edge of the member 18 and an inclined inner wall 30 facing a centerline 32 of the bed 10. The upper member 12 and its side rails 26 accordingly provide a sleeping surface which is upwardly concave as viewed in FIG. 4. This prevents a child from rolling off the bed 10 and/or constrains movement of the child during sleep.” Wherein (18) may be interpreted as a torso supporting section. ) … the collapsible side rail being a sole and only upright barrier on the first side of the bed  (Rubio: FIG. 1 shows side rails  (26) being the sole and only upright barrier on the first side of the torso section.) the collapsible side wall being configured to prevent a patient from climbing out of the bed on the first side of the torso supporting section in an uncollapsed condition of the side rail.  (The examiner notes based on the figure below that the side rail of Rubio, in a uncollapsed position will not allow an infant to climb out due to its shape and structure.)
    PNG
    media_image1.png
    386
    596
    media_image1.png
    Greyscale

	Rubio does not appear to disclose the side rail being configured to facilitate lifting a patient off the torso supporting section by selectively structurally vertically collapsing at least a portion of the side rail
	Blanchard discloses a foam side rail, the side rail being configured to be selectively structurally collapsible to lower the upper end relative to the fixed base; (Blanchard: FIG. 5 (42) see also col. 6 lines 63-68 and col. 7 lines 1-2 the side rail may be selectively structurally collapsible by leaving the cavity empty. The side rail is also made out of foam. The examiner further notes that when the side rail is collapsed, i.e. when the insert is removed, the result would be any pressure put on the side rail would allow for easier deformation resulting in an individual being able to lift a patient off the torso section.) 
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to bodily incorporate the side rails of Rubio with a cylindrical passageway and an insert as taught by Blanchard in order to vary the deformity characteristic of the side rail according to a user’s preference and to provide structural support for the foam side rail in which one of ordinary skill in the art would have recognized as a predictable result.
	Additionally, it would have been obvious for one having ordinary skill in the art to modify the side rails of Rubio to be made of foam as taught by Blanchard in order to prevent injury to a person sleeping between the two side rails in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 16,
	Rubio, as modified by Blanchard, discloses the bed of claim 15 wherein the passage is generally cylindrical and the insert comprises a cylinder. (Blanchard: col. 6 lines 63-68 and col. 7 lines 1-2 talk about the cavity (42) which has a generally circular shape and talks about the insert filling the cavity as a whole which would otherwise be shaped like a cylinder when considered in a 3 dimensional space.)
Regarding claim 21,
	Rubio, as modified by Blanchard, discloses the bed of claim 12, wherein the bed comprises a second side opposite from and parallel to the first side (Rubio: FIG. 1 wherein both the torso and leg supporting side both have 2 sides.) and further comprising a second rail on the second side rigidly fixed to the torso supporting section (Rubio: see [0023] “The uppermost of the members 18 provides a pair of mirror image side rails 26, affixed to the member 18, including a vertical outer wall 28 aligned with outer edge of the member 18 and an inclined inner wall 30 facing a centerline 32 of the bed 10. The upper member 12 and its side rails 26 accordingly provide a sleeping surface which is upwardly concave as viewed in FIG. 4. This prevents a child from rolling off the bed 10 and/or constrains movement of the child during sleep.”) the second rail being of open foam material and including a passage extending into the open foam material, an insert in the passage providing structural support to the open foam material, the passage and insert being configured to vertically collapse the second side rail upon removal of the insert and thereby lower at least a portion of the upper end of the side rail, (Blanchard: FIG. 5 (42) see also col. 6 lines 63-68 and col. 7 lines 1-2 the side rail may be selectively structurally collapsible by leaving the cavity empty. The side rail is also made out of foam. See also col. 4 lines 4-26 talk about an insert being used to fill a cavity with the insert having a different characteristic of the foam in order to change the deformity of the side rail. It further goes on to say that if you left the cavity empty the side rail would be prone to deformity or otherwise collapsing as required by the claim when the insert is otherwise removed. The examiner also notes that the side rail will be vertically collapsible if the cavity is not filled.) the side rail being a sole and only upright barrier on the first side of the torso supporting section,  (Rubio: FIG. 1 shows side rails  (26) being the sole and only upright barrier on the first side of the torso section.) the collapsible side wall being configured to prevent a patient from climbing out of the bed on the first side of the torso supporting section in an uncollapsed condition of the side rail.  (The examiner notes based on the figure below that the side rail of Rubio, in a uncollapsed position will not allow an infant to climb out due to its shape and structure.)

Regarding claim 22,
	Rubio, as modified by Blanchard, discloses the bed of claim 15, wherein the bed comprises a second side opposite from and parallel to the first side (Rubio: FIG. 1 wherein both the torso and leg supporting side both have 2 sides.) and further comprising a second rail on the second side rigidly fixed to the torso supporting section (Rubio: see [0023] “The uppermost of the members 18 provides a pair of mirror image side rails 26, affixed to the member 18, including a vertical outer wall 28 aligned with outer edge of the member 18 and an inclined inner wall 30 facing a centerline 32 of the bed 10. The upper member 12 and its side rails 26 accordingly provide a sleeping surface which is upwardly concave as viewed in FIG. 4. This prevents a child from rolling off the bed 10 and/or constrains movement of the child during sleep.”) the second rail being of open foam material and including a passage extending into the open foam material, an insert in the passage providing structural support to the open foam material, the passage and insert being configured to vertically collapse the second side rail upon removal of the insert and thereby lower at least a portion of the upper end of the side rail, (Blanchard: FIG. 5 (42) see also col. 6 lines 63-68 and col. 7 lines 1-2 the side rail may be selectively structurally collapsible by leaving the cavity empty. The side rail is also made out of foam. See also col. 4 lines 4-26 talk about an insert being used to fill a cavity with the insert having a different characteristic of the foam in order to change the deformity of the side rail. It further goes on to say that if you left the cavity empty the side rail would be prone to deformity or otherwise collapsing as required by the claim when the insert is otherwise removed. The examiner also notes that the side rail will be vertically collapsible if the cavity is not filled.) the side rail being a sole and only upright barrier on the first side of the torso supporting section,  (Rubio: FIG. 1 shows side rails  (26) being the sole and only upright barrier on the first side of the torso section.) the collapsible side wall being configured to prevent a patient from climbing out of the bed on the first side of the torso supporting section in an uncollapsed condition of the side rail.  (The examiner notes based on the figure below that the side rail of Rubio, in a uncollapsed position will not allow an infant to climb out due to its shape and structure.)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rubio and Blanchard in view of  U.S. Patent No. 6848137 issued to Barnes.

Regarding claim 3,
Rubio, as modified by Blanchard, discloses the bed of claim 2 wherein the wedge shape torso section comprises a first wedge shaped foam member, (Rubio: FIG. 1 (18)) the wedge shaped leg supporting section comprises a second wedge shaped foam member (Rubio: FIG. 1 (40)) … the wedge shaped torso section including a third wedge shaped foam member unconnected to and supporting the first wedge shaped foam member, (Rubio: FIG. 1 (20)) the wedge shaped leg supporting section including a fourth wedge shaped foam member unconnected to and supporting the second wedge shaped form member. (Rubio: FIG. 1 (42) refer also to [0022] “The upper and lower ends 12, 14 are preferably independent and unconnected, except for the action of the cover 16.”)
	Rubio does not appear to disclose the second wedge shaped foam member fixed to the first wedge shaped foam member.
	However, Barnes discloses the second wedge shaped foam member fixed to the first wedge shaped foam member. (Barnes: FIG. 1 (31) is connected to (17) which is connected to (12) which is also connected to (34))
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to connect the first wedge with the second wedge in a fixed manner in order to prevent the misplacement of the either one of the sections and to keep the invention together as a whole while still allowing customization of the height of the support by allowing the supporting wedge sections to remain unconnected in which one of ordinary skill in the art would have recognized as a predictable result.
	Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. (1969).  In this instant case the wedges of Rubio are unconnected except by the action of the cover (16).  Thus, one may want to have at least part of the invention connected together to avoid loss and at the same time keep parts of it unconnected in order to allow for customization.  In addition, Rubio further suggests that the wedges “preferably unconnected” which means there are embodiments where they are connected.


Claims 4-5, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20060070185 issued to Rubio in view of U.S. Patent No. 5035014 issued to Blanchard further in view of U.S. Publication No. 20030150057 issued to Malstaff.

Regarding claim 4,
	Rubio, as modified by Blanchard, discloses the bed of claim 2.
	Neither reference appears to disclose further comprising a member configured to increase the cross-sectional size of the side rail of the leg supporting section comprises an inflatable member and further comprising an equipment configured to add and withdraw a fluid from the inflatable member. 
	However, Malstaff discloses further comprising a member configured to increase the cross-sectional size of the side rail of the leg supporting section comprises an inflatable member (Malstaff: FIG. 4 (402, 404) wherein the bladders may be interpreted as a member) and further comprising an equipment configured to add and withdraw a fluid from the inflatable member. (Malstaff: [0048])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubio by incorporating a member configured to increase the cross-sectional seize of the side rail as taught by Malstaff in order to conform to different sized human beings in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 5,
	Rubio, as modified by Blanchard, discloses the bed of claim 2.
	Rubio does not appear to disclose further comprising a member configured to increase the cross-sectional size of the side rail on the leg supporting section wherein the side rail includes a pocket and the member configured to increase the cross-sectional size of the side rail of the leg supporting section includes a wedge inserted into the pocket. 
	However, Malstaff discloses further comprising a member configured to increase the cross-sectional size of the side rail of the leg supporting section comprises an inflatable member (Malstaff: FIG. 4 (402, 404) wherein the bladders may be interpreted as a member) 
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubio by incorporating a member configured to increase the cross-sectional seize of the side rail as taught by Malstaff in order to conform to different sized human beings in which one of ordinary skill in the art would have recognized as a predictable result.
	Blanchard discloses a cover (FIG. 4 (50) which has a pocket where the wedge-shaped side rails go in.  The examiner notes that the combination of Blanchard and Rubio read on this limitation since Rubio discloses a wedge shape member and Blanchard discloses a cover with a pocket designed to cover the side rail)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubio by providing a cover from Blanchard that would create a pocket for the member to go into in order to provide extra protection to the side rail should a child vomit or spill something on the supporting structure in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 8,
	 Rubio, as modified by Blanchard, discloses the bed of claim 1 further comprising a member configured to increase the cross-sectional size of the side rail comprising an inflatable member (Malstaff: FIG. 4 (402, 404) wherein the bladders may be interpreted as a member) and further comprising an equipment configured to add and withdraw a fluid from the inflatable member. (Malstaff: [0048])
	Neither reference appears to disclose further comprising a member configured to increase the cross-sectional size of the side rail comprising an inflatable member and further comprising an equipment configured to add and withdraw a fluid from the inflatable member. 
	However, Malstaff discloses further comprising a member configured to increase the cross-sectional size of the side rail of the leg supporting section comprises an inflatable member (Malstaff: FIG. 4 (402, 404) wherein the bladders may be interpreted as a member) and further comprising an equipment configured to add and withdraw a fluid from the inflatable member. (Malstaff: [0048])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubio by incorporating a member configured to increase the cross-sectional seize of the side rail as taught by Malstaff in order to conform to different sized human beings in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 13,
	 Rubio, as modified by Blanchard, discloses the bed of claim 12 further comprising a member configured to increase the cross-sectional size of the side rail comprising an inflatable member (Malstaff: FIG. 4 (402, 404) wherein the bladders may be interpreted as a member) and further comprising an equipment configured to add and withdraw a fluid from the inflatable member. (Malstaff: [0048])
	Neither reference appears to disclose further comprising a member configured to increase the cross-sectional size of the side rail comprising an inflatable member and further comprising an equipment configured to add and withdraw a fluid from the inflatable member. 
	However, Malstaff discloses further comprising a member configured to increase the cross-sectional size of the side rail of the leg supporting section comprises an inflatable member (Malstaff: FIG. 4 (402, 404) wherein the bladders may be interpreted as a member) and further comprising an equipment configured to add and withdraw a fluid from the inflatable member. (Malstaff: [0048])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubio by incorporating a member configured to increase the cross-sectional seize of the side rail as taught by Malstaff in order to conform to different sized human beings in which one of ordinary skill in the art would have recognized as a predictable result.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rubio and Blanchard in view of U.S. Publication No. 20020078507 issued to Pearce.

Regarding claim 7,
	Rubio, as modified by Blanchard, discloses the bed of claim 1.
	Blanchard doesn’t explicitly mention where the insert comprises an inflatable member.
	Blanchard talks about the insertion of a “solid” member in order to avoid deformability in col. 6 lines 63-68 and col. 7 lines 1-2.
	Pearce discloses a foam folded over and bonded to an air bladder in [0021] and as well as in FIGS. 1A-1D that shows a bladder inside a passageway which inflates.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to insert a bladder in the passage way in the Rubio/Blanchard combination as taught by Pearce in order to allow for various deformation possibilities of the side rail which is already taught in Blanchard in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 17,
	Rubio, as modified by Blanchard, discloses the bed of claim 15. 
	Blanchard doesn’t explicitly mention where the insert comprises an inflatable member.
	Blanchard talks about the insertion of a “solid” member in order to avoid deformability in col. 6 lines 63-68 and col. 7 lines 1-2.
	Pearce discloses a foam folded over and bonded to an air bladder in [0021] and as well as in FIGS. 1A-1D that shows a bladder inside a passageway which inflates.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to insert a bladder in the passage way in the Rubio/Blanchard combination as taught by Pearce in order to allow for various deformation possibilities of the side rail which is already taught in Blanchard in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rubio and Blanchard in view of U.S. Publication No. 20180263375 issued to Stewart.

Regarding claim 18,
	Rubio, as modified by Blanchard, discloses the bed of claim 15, wherein the insert is of a cylinder of foam material (Blanchard: col. 6 lines 63-68 and col. 7 lines 1-2)
	Neither reference appears to disclose having a cover of material having a coefficient of friction lower than the foam material.
	However, Blanchard teaches placing covers over foams in its disclosure see FIG. 5 (50) in order to protect it from the outside environment.
	Stewart discloses a low friction cover placed over a foam pillow that has a lower coefficient than the foam itself (Stewart: [0023] “As such, the first fabric material might have a tight knit, weave, or other pattern that produces a substantially smooth texture that allows first cover 54 to slip over the contours of body 18 without catching on or creating undue friction with the first foam material when in use.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Blanchard to have a friction of low material as taught by Stewart in order to facilitate the placing of the cover over the foam side rails in which one of ordinary skill in the art would have recognized as a predictable result.


Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  Claim 19 contains subject matter specific to the location of the passage in the foam which is not disclosed in any of the prior art cited.  Blanchard only discloses a passage but the Blanchard in combination with Rubio does not imply where the location of the passage would be nor does it state how the insert straddles the dividing line.
	For these reasons, claim 19 is objected to because it contains subject matter that is specific to the invention.
Claim 20 is objected to as being dependent on claim 19.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.O./Examiner, Art Unit 3673              

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/9/2022